Citation Nr: 0806503	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  98-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotency, claimed as caused or aggravated by medications 
prescribed by VA.

2.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peptic ulcer disease, claimed as caused or aggravated by 
medications prescribed by VA for hypertension.


REPRESENTATION

Appellant represented by: New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied compensation under 38 U.S.C.A. § 1151 for peptic ulcer 
disease and impotency.  The RO issued a notice of this 
decision in May 1998, and the veteran timely filed Notices of 
Disagreement (NOD) in June 1998.  Subsequently, in December 
2004, the RO supplied a Statement of the Case (SOC), and the 
veteran timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in July 2006.

By way of background, the Board had denied the veteran's 38 
U.S.C.A. § 1151 claim relating to peptic ulcer disease in 
March 2000 as not well grounded.  Subsequently, in January 
2001, the United States Court of Appeals for Veterans Claims 
(Court) remanded the case to the Board for further 
adjudication in light of the then-recently enacted Veterans 
Claims Assistance Act (VCAA).  On appeal back in August 2001, 
the Board had remanded the case for further development, to 
include obtaining pertinent medical records.  

The Board again remanded the case for additional development 
in February 2007, to include providing proper Veterans Claims 
Assistance Act (VCAA) notice, and providing a VA medical 
examination.  The Appeals Management Center (AMC)/RO supplied 
an SSOC in December 2007.  

In the instant case, the Board finds that the AMC complied 
with the February 2007 Remand directives, and thus, it may 
proceed with its review of the appeal.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	The competent medical evidence of record discloses that it 
is at least as likely as not that the veteran's erectile 
dysfunction was aggravated by medications prescribed by 
VA.

2.	The competent medical evidence of record discloses that 
the veteran's peptic ulcer disease was aggravated by 
medications prescribed by VA for hypertension.


CONCLUSIONS OF LAW

1.	The criteria for entitlement to VA compensation under 38 
U.S.C.A. § 1151 for impotency, which was aggravated by 
medications prescribed by VA, have been met.   38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (1997).  

2.	The criteria for entitlement to VA compensation under 38 
U.S.C.A. § 1151 for peptic ulcer disease, which was 
aggravated by medication prescribed by VA for 
hypertension, have been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that compensation under 38 
U.S.C.A. § 1151 for impotency and for peptic ulcer disease is 
warranted, and therefore, a further discussion of the VCAA 
duties is unnecessary at this time.  


II. Law & Regulations

a. 38 U.S.C.A. §1151
At the time the veteran filed his claims in 1996, 38 U.S.C.A. 
§ 1151 provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  At this time, establishing a claim under 
this statute did not require a showing of "fault" on the 
part of VA, but merely required a showing of a causal 
connection between an injury or aggravation of an injury and 
VA care or treatment.  See Brown v. Gardner, 513 U.S. 115 
(1994); Cf. Amendments to 38 U.S.C.A. § 1151 implemented by 
Section 422(a) of Pub. L. No. 104-204, 110 Stat. 2874, 2926 
(1996) (requiring a showing of negligence or fault for 
entitlement to § 1151 benefits for claims filed on or after 
October 1, 1997).
  
In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition 
resulting from the disease or injury and compensation will 
not be payable for the continuance or natural progress of 
disease or injuries for which treatment was authorized.  38 
C.F.R. § 3.358(b) (1997).

For a determination of whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental.  38 C.F.R. § 3.358(c)(1) (1997).  
Also, the mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury as a result 
of treatment.  38 C.F.R. § 3.358(c)(2) (1997).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran. The phrase 
necessary consequences contemplates those which are certain 
to result from, or were intended to result from, the 
treatment administered.  38 C.F.R. § 3.358(c)(3) (1997).  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of PL 104-204.  The purpose of the 
amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case by implementing a "fault" 
requirement for § 1151 claims.  In August 1998, VA amended 38 
C.F.R. §§ 3.358 and 3.380 to conform to the amended statue.  
The new sections, 38 C.F.R. §§ 3.361, 3.363 (1998), were 
effective from October 1, 1997.  63 Fed. Reg. 45006-07 (1998) 
(codified at 38 C.F.R. §§ 3.361, 3.362, 3.363 (2000)).

In the instant case, the amendment imposing the fault 
requirement applies only to claims filed on or after October 
1, 1997.  In a precedent opinion, the VA Office of the 
General Counsel held that all claims for benefits under 38 
U.S.C. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97.  Thus, the pre-October 
1997 version, which is more favorable to the veteran, is 
applicable to this appeal.  




b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
A December 1993 VA medical report conveys the treating 
physician's impression of "probable peptic ulcer disease."

An April 1996 VA medical report notes the veteran's history 
of peptic ulcer disease, and a March 1999 Security 
Prescription form notes a diagnosis of chronic peptic ulcer 
disease.  

In his July 1999 substantive appeal, the veteran indicated 
that he received treatment for an ulcer during service and 
continuously thereafter.  He also indicated that medications 
prescribed by VA had increased the severity of his ulcers.    
 
At his September 1999 Travel Board hearing, the veteran 
indicated that he was diagnosed with an ulcer disorder in 
service in 1953 and thereafter in 1955, and that medication 
had made it worse.  Hearing Transcript at 15, 16, 24, 25.  

A May 2000 VA medical report indicates that the veteran had 
multiple lesions on his penis, which he had had for over 10 
years.  The clinician also noted that the veteran "complains 
of erectile dysfunction, but he is on multiple medications, 
which would account for it."  

In a September 2000 VA medical report, the clinician noted 
that the veteran had erectile dysfunction, for which he had 
been prescribed Muse.  A February 2001 VA medical note 
indicates that the veteran had erectile dysfunction for which 
he was taking Caverject medication. 

In the March 2005 VA examination for digestive issues, the 
clinician noted the veteran's account that he received 
treatment for ulcer disease during his active service and she 
noted that there was evidence of ulcer disease sometime prior 
to 1991.  The veteran had been diagnosed with 
gastroesophageal reflux disease (GERD) for which he took 
medication.  

A physical examination revealed no pain on palpation and the 
presence of bowel sounds.  The clinician diagnosed the 
veteran with GERD and stated that the veteran did have a 
duodenal ulcer sometime prior to 1991.  She further noted 
that there were no treatment records linking the ulcer to the 
military and that she did not have enough information to be 
able to make an informed opinion about any causal 
relationship to active service.    

In a March 2005 Addendum to the VA medical report, the 
clinician indicated that medical literature does not list 
duodenal ulcer as a side effect of antihypertensive 
medication use.  She concluded therefore that "[i]t is not 
at least as likely as not that the medication prescribed for 
hypertension caused any ulcer disability."  

In May 2007 the veteran submitted to a VA medical 
examination.  The clinician reviewed the claims file, and 
noted that the veteran took Lisinopril and other medications 
for his hypertension and other disorders.  After a physical 
examination the VA clinician diagnosed the veteran with, 
among other things, peptic ulcer disease and erectile 
dysfunction.  With respect to the peptic ulcer disease he 
concluded that the "non-steriodal anti-inflammatory 
medications prescribed by the VA most likely have contributed 
to aggravation of the peptic ulcer disease."  In addition, 
in terms of the veteran's erectile dysfunction, he determined 
that this disorder is "most likely attributed to advancing 
age.  However, cardiovascular medication - Ace inhibitor 
Lisinopril - at least as likely as not aggravated the 
erectile dysfunction with progression to absence of response 
to injections and penile pump." 

The AMC thereafter requested Addendum to this examination 
report, wherein it asked the clinician to addresses whether 
the aggravation of the veteran's peptic ulcer disease and 
erectile dysfunction was the result of VA carelessness, 
negligence, lack or proper skill, error in judgment, or 
similar instance of fault in furnishing medical care or 
treatment.  Because these questions of fault are not relevant 
to the version of 38 U.S.C.A. § 1151 applicable to the 
instant appeal, the Board need not further discuss this 
opinion.

b. Discussion
The Board finds that the evidence weighs in favor of both the 
veteran's claims.  A March 2005 VA examiner determined that 
the VA-prescribed hypertension medication did not cause the 
veteran's peptic ulcer disease, which weighs against the 
claim on the basis of causation, although she did not address 
whether this medication aggravated this disease.  A 
subsequent competent opinion was obtained from a VA physician 
in May 2007.  Following a review of all of the relevant 
medical evidence of record, this physician opined that it is 
at least as likely as not that the veteran's erectile 
dysfunction was aggravated by medications prescribed by VA.  
As this is the only competent opinion of record that 
addresses the question of aggravation, the Board finds that, 
with application of the doctrine of reasonable doubt, the 
criteria for entitlement to VA compensation under 38 U.S.C.A. 
§ 1151 for impotency have been met.  38 U.S.C.A. §§ 1151, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.358 (1997).  

As to the remaining issue on appeal, the same VA physician 
who conducted a thorough review of the record in May 2007 
concluded that the veteran's peptic ulcer disease was 
aggravated by medication prescribed by VA for hypertension.  
There is no contrary medical opinion of record.  Thus, the 
criteria for entitlement to VA compensation under 38 U.S.C.A. 
§ 1151 for peptic ulcer disease have also been met.  38 
U.S.C.A. § 1151 (West 1999); 38 C.F.R. § 3.358 (1997).  

In light of the positive nexus opinion and the absence of a 
negative opinion, the claims are granted.    


ORDER

Compensation under 38 U.S.C.A. § 1151 for impotency, which 
was aggravated by medications prescribed by VA, is granted.

Compensation under 38 U.S.C.A. § 1151 for peptic ulcer 
disease, which was aggravated by medication prescribed by VA 
for hypertension, is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


